

	

		II

		109th CONGRESS

		2d Session

		S. 2586

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Kerry introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To establish a 2-year pilot program to

		  develop a curriculum at historically Black colleges and universities, Tribal

		  Colleges, and Hispanic serving institutions to foster entrepreneurship and

		  business development in underserved minority communities.

	

	

		1.Short titleThis Act may be cited as the

			 Minority Entrepreneurship and

			 Innovation Pilot Program of 2006.

		2.FindingsCongress finds—

			(1)the 2005 State of Black America

			 Report issued by the National Urban League finds a significant level of

			 equality gaps between African Americans and Whites, with the

			 median net worth of an African-American family is $6,100, compared with $67,000

			 for a white family;

			(2)in 2005, the African American unemployment

			 rate was 9.5 percent and the Hispanic unemployment rate was 6 percent, well

			 above the national average of 4.7 percent;

			(3)African Americans account for 12.3 percent

			 of the United States population and only 4 percent of all United States

			 businesses, Hispanic Americans represent 12.5 percent of the United States

			 population and approximately 6 percent of all United States businesses, Native

			 Americans account for approximately 1 percent of the United States population

			 and .9 percent of all United States businesses;

			(4)entrepreneurship has proven to be an

			 effective tool for economic growth and viability of all communities;

			(5)fostering minority owned businesses is a

			 key ingredient for economic development in the minority community, an effective

			 tool for creating lasting and higher-paying jobs, and a source of creating

			 wealth in the minority community; and

			(6)between 1987 and 1997, revenue from

			 minority owned businesses rose by 22.5 percent, an increase equivalent to an

			 annual growth rate of 10 percent, and employment opportunities within minority

			 owned firms increased by 23 percent.

			3.DefinitionsIn this Act—

			(1)the term Administrator means

			 the Administrator of the Small Business Administration;

			(2)the term Hispanic serving

			 institution has the meaning given the term in section 502 of the Higher

			 Education Act of 1965 (20 U.S.C. 1101a);

			(3)the term historically Black college

			 and university has the meaning given the term part B

			 institution in section 322 of the Higher Education Act of 1965 (20

			 U.S.C. 1061);

			(4)the term small business

			 concern has the same meaning as in section 3 of the Small Business Act

			 (15 U.S.C. 632);

			(5)the term small business development

			 center has the same meaning as in section 21 of the Small Business Act

			 (15 U.S.C. 648); and

			(6)the term Tribal College has

			 the meaning given the term tribally controlled college or

			 university in section 2 of the Tribally Controlled College or

			 University Assistance Act of 1978 (25 U.S.C. 1801).

			4.Minority

			 entrepreneurship and innovation grants

			(a)In

			 GeneralThe Administrator

			 shall make grants to historically Black colleges and universities, Tribal

			 Colleges, and Hispanic serving institutions, or to any entity formed by a

			 combination of such institutions—

				(1)to assist in establishing an

			 entrepreneurship curriculum for undergraduate or graduate studies; and

				(2)for placement of small business development

			 centers on the physical campus of the institution.

				(b)Curriculum

			 RequirementAn institution of

			 higher education receiving a grant under this section shall develop a

			 curriculum that includes training in various skill sets needed by successful

			 entrepreneurs, including—

				(1)business management and marketing,

			 financial management and accounting, market analysis and competitive analysis,

			 innovation and strategic planning; and

				(2)additional entrepreneurial skill sets

			 specific to the needs of the student population and the surrounding community,

			 as determined by the institution.

				(c)Small business

			 development center requirementEach institution receiving a grant under

			 this section shall open a small business development center that—

				(1)performs studies, research, and counseling

			 concerning the management, financing, and operation of small business

			 concerns;

				(2)performs management training and technical

			 assistance regarding the participation of small business concerns in

			 international markets, export promotion and technology transfer, and the

			 delivery or distribution of such services and information;

				(3)offers referral services for entrepreneurs

			 and small business concerns to business development, financing, and legal

			 experts; and

				(4)promotes market-specific innovation, niche

			 marketing, capacity building, international trade, and strategic planning as

			 keys to long-term growth for its small business concern and entrepreneur

			 clients.

				(d)Grant

			 limitationsA grant under

			 this subsection—

				(1)may not exceed $1,000,000 per fiscal year

			 for any 1 institution of higher education;

				(2)may not be used for any purpose other than

			 those associated with the direct costs incurred to develop and implement a

			 curriculum that fosters entrepreneurship and the costs incurred to organize and

			 run a small business development center on the grounds of the institution;

			 and

				(3)may not be used for building expenses,

			 administrative travel budgets, or other expenses not directly related to the

			 implementation of the curriculum or activities authorized by this Act.

				(e)Exception from

			 Small Business Act requirementSubparagraphs (A) and (B) of section

			 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) do not apply to

			 assistance made available under this section.

			(f)Authorization

			 of AppropriationsThere is

			 authorized to be appropriated to carry out this section $24,000,000, to remain

			 available until expended, for each of fiscal years 2007 and 2008.

			(g)ReportNot later than November 1 of each year, the

			 Associate Administrator of Entrepreneurial Development of the Small Business

			 Administration shall submit to the Committee on Small Business and

			 Entrepreneurship of the Senate and the Committee on Small Business of the House

			 of Representatives, a report evaluating the award and use of grants under this

			 section during the preceding fiscal year, which shall include—

				(1)a description of each entrepreneurship

			 program developed with grant funds, the date of the award of such grant, and

			 the number of participants in each such program;

				(2)the number of small business concerns

			 assisted by each small business development center established with a grant

			 under this section; and

				(3)data regarding the economic impact of the

			 small business development center counseling provided under a grant under this

			 section.

				(h)Limitation on

			 use of Other FundsThe

			 Administrator shall carry out this section only with amounts appropriated in

			 advance specifically to carry out this section.

			

